The merits of the controversy involved on this appeal were fully debated on the original hearing. See Mallard v. Bohannon, 220 N.C. 536, and dissenting opinion at p. 545. A majority of the Court are now of the opinion that the rationale of the dissenting opinion should prevail.
When the contract of employment is for services to be rendered exclusively outside the State of North Carolina and such services in fact are performed in their entirety elsewhere than in this State our Workmen's Compensation Act. ch. 120, Public Laws 1929, as amended, has no application.
Petition allowed. *Page 228